Citation Nr: 0417267	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  00-24 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation on account of 
loss of use of the left foot.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1969 to March 
1972.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.

During the course of the appeal, the veteran had requested a 
personal hearing before a Member of the Board.  A subsequent 
memorandum in the file reflects that he has withdrawn that 
request at the present time. 

Service connection is in effect as follows: residuals, 
fragment wound of the right buttock, rated as 30 percent 
disabling; post-traumatic stress disorder (PTSD), rated as 30 
percent disabling; absent 4th and 5th toes, and 5th metatarsal 
of the left foot, residuals of fragment wound, rated as 20 
percent disabling; residuals, fragment wound of the left 
thigh and buttock, rated as 20 percent disabling; laparotomy 
scar with recurrent incisional hernia, post-operative, rated 
as 20 percent disabling; instability and limitation of motion 
of the left ankle, rated as 20 percent disabling; residuals, 
fragment wound of the left leg, rated as 10 percent 
disabling; fragment wound of the left index finger with 
retained metallic fragments and tenderness, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
degenerative joint disease of the left knee, rated as 10 
percent disabling; scars of the left foot, rated as 10 
percent disabling; scars of the abdomen as a result of a 
colostomy residuals, rated as 10 percent disabling; scars of 
the left tibia, rated as 10 percent disabling; low back pain 
associated with absent 4th and 5th toes, and 5th metatarsal of 
the left foot, residuals of fragment wound, rated as 10 
percent disabling; and fragment wound residuals of the 
rectum, scars of the left armpit, chest and right buttock, 
jungle rot of the left foot and perforated left tympanic 
membrane with defective hearing, each evaluated as 
noncompensably disabling.  He is also in receipt of awards of 
special monthly compensation under a variety of statutory 
criteria.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.






REMAND

The sole issue on appeal relates to claimed loss of use of 
the left foot.

Private and VA treatment records relating to the veteran's 
left lower extremity are in the file.  

At the time of a recent VA examination he was shown to have 
some remaining function in the left lower extremity and foot.  
However, he has since had surgery for recurrent left foot 
problems including instability, and is required to wear a 
brace for motion.  He argues that without the brace, his foot 
would be better off amputated and is comparable to useless.

Since the evidentiary record is not entirely current and it 
appears that the factual situation may have changed since the 
last comprehensive compensation examination relating to his 
left foot, the Board finds that additional development is 
required.

The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this case, if there are 
additional recent treatment records 
available relating to the left foot, the 
veteran should be asked to supply them.  
If he needs assistance in obtaining such 
records, the RO should provide help in 
that regard.

2.  The veteran should be scheduled for 
an examination by pertinent VA 
specialists who have not previously 
examined him, to determine the exact 
extent of all left foot disability and a 
specific opinion as to whether he has 
such limitations, measured with and 
without pain and with accurate assessment 
of the dependence on bracing for 
mobility, as to be tantamount to loss of 
use of the foot under any applicable 
criteria.  All necessary testing should 
be accomplished and the opinion should be 
definitive and annotated.

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2003) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
regulations should be accurately 
portrayed as shown above.  And a suitable 
period of time should be allowed for 
response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


